                              Case 3:21-cv-00120-JAM Document 27 Filed 05/03/21 Page 1 of 1
                                                                                                                     Civil- (Dec-2008)
                                                                   HONORABLE:     Jeffrey Alker Meyer
                                     DEPUTY CLERK none                      RPTR/ECRO/TAPEDiana Huntington
         TOTAL TIME: 1                hours 43 minutes
                                        DATE: 5/3/2021         START TIME: 3:00PM                  END TIME: 4:43PM
                                                            LUNCH RECESS       FROM:                      TO:
                                                    RECESS (if more than ½ hr) FROM:                      TO:

         CIVIL NO. 3:21-cv-00120-JAM


                      Adam Kissel                                                       Daniel Ortner
                                                                                               Plaintiff’s Counsel
                                        vs
                      Michelle H. Seagull                                               Michael Skold
                                                                                               Defendant’s Counsel

                                                   COURTROOM MINUTES- CIVIL

                            ✔ Motion hearing                           Show Cause Hearing
                                 Evidentiary Hearing                   Judgment Debtor Exam
                                 Miscellaneous Hearing

         ✔ .....#13         Motion for preliminary injunction                              granted      denied ✔ advisement
             .....#         Motion                                                         granted      denied       advisement
             .....#         Motion                                                         granted      denied       advisement
             .....#         Motion                                                         granted      denied       advisement
             .....#         Motion                                                         granted      denied       advisement
            .....#          Motion                                                         granted      denied       advisement
            .....#          Motion                                                         granted      denied       advisement
            .....           Oral Motion                                                    granted      denied       advisement
            .....           Oral Motion                                                    granted      denied       advisement
            .....           Oral Motion                                                    granted      denied       advisement
           .....            Oral Motion                                                    granted      denied       advisement
            .....               Briefs(s) due                   Proposed Findings due                Response due
           .............                                                                                     filed   docketed
           .............                                                                                     filed   docketed
           .............                                                                                     filed   docketed
           .............                                                                                     filed    docketed
            .............                                                                                    filed   docketed
            .............                                                                                    filed   docketed
            ............                            Hearing continued until                             at

Notes:
